In the
 United States Court of Appeals
              For the Seventh Circuit
                         ____________

Nos. 04-2403 & 04-2278
PAULETTE WAITE,
                          Plaintiff-Appellee, Cross-Appellant,
                                v.


BOARD OF TRUSTEES OF ILLINOIS
COMMUNITY COLLEGE DISTRICT NO. 508,
also known as City Colleges of Chicago,
                       Defendant-Appellant, Cross-Appellee.
                         ____________
        Appeals from the United States District Court for
        the Northern District of Illinois, Eastern Division.
         No. 02 C 6536—Robert W. Gettleman, Judge.
                         ____________
    ARGUED JANUARY 10, 2005—DECIDED MAY 12, 2005
                   ____________



  Before CUDAHY, KANNE, and EVANS, Circuit Judges.
  KANNE, Circuit Judge. Paulette Waite, a 54-year-old
Jamaican woman, was suspended from her job. Among
other contentions, Waite claimed that she was suspended
because of her national origin, and a jury agreed. Her em-
ployer now argues that there was not sufficient evidence of
discrimination and that Waite was actually suspended be-
cause of her failure to complete an important project before
2                                    Nos. 04-2403 & 04-2278

leaving on a vacation. For the reasons set forth in this opin-
ion, we find that the jury’s verdict was supported by the
evidence.


                         I. History
  Paulette Waite filed a complaint in the Northern District
of Illinois alleging that she was suspended for 30 days by
her employer, the Board of Trustees of the Illinois
Community College District No. 508 (“City Colleges”), be-
cause of her national origin in violation of Title VII of the
Civil Rights Act of 1964, 42 U.S.C. § 2000e, and because of
her age in violation of the Age Discrimination in Employ-
ment Act, 29 U.S.C. § 623. She later amended her complaint
and claimed that she was terminated because of her age
and national origin, or in retaliation for filing a discrimina-
tion claim with the Equal Employment Opportunity Commis-
sion (“EEOC”). The district court granted summary judg-
ment in favor of City Colleges on all claims arising from the
discharge. The claims arising from the suspension, however,
went to trial. The jury returned a verdict in favor of Waite
on her national origin claim and awarded her $15,000 in
damages. The jury found in favor of City Colleges on the age
discrimination claim. Judgment was entered on the jury’s
verdict. City Colleges filed a renewed motion for judgment
as a matter of law or a new trial after the verdict. The
district court denied the motion.
  Waite appealed the district court’s determination that
City Colleges was entitled to summary judgment on the
claims relating to her termination. City Colleges filed a
cross-appeal, arguing that the district court should have
granted the motion for judgment as a matter of law and
that there was not sufficient evidence for the jury verdict in
Waite’s favor.
Nos. 04-2403 & 04-2278                                     3

A. Employment Record
  Waite began working part-time for City Colleges in 1995.
She was the coordinator of six Child Development Centers
(“Centers”) run by City Colleges. One of her responsibilities
in this position was to secure funding for the Centers; for
example, she worked with the Illinois Department of Human
Services (“IDHS”) and obtained grants that provided fund-
ing so that the Centers could assist low-income students
and children. Waite became a full-time employee in 1997,
but the responsibilities of her job remained essentially the
same.
  In May 2001, Waite received a contract renewal package
from the IDHS relating to a Site Administered Child Care
Contract for fiscal year 2002. The renewal package was due
by June 18, 2001. When Waite realized that she could not
meet this deadline because she could not get approval from
the Board of Trustees in time, she asked the IDHS for an
extension. She was told to send the information as soon as
possible. Waite then told her supervisor, Cynthia Armster,
Vice Chancellor of Student Affairs, about the extension.
  When Waite began the process of preparing the applica-
tion, she had trouble getting the various Centers to respond
to her requests for information. Her grant proposal prospec-
tus was not submitted to the Board of Trustees until the
August meeting, where it was approved. There is some
dispute between the parties as to how often Waite informed
Armster of the progress she was making on the renewal
package during these months.
  Waite had scheduled a vacation to Jamaica that was to
take place between August 13 and August 30. She left for
this vacation without finishing the grant application. After
she arrived in Jamaica, she finished the documents that
were required for the application. She then faxed the docu-
ments and instructions on how to complete them to her
husband and asked him to deliver the documents to the
4                                    Nos. 04-2403 & 04-2278

office. The documents needed to be typed and proofread. On
August 17, Antoinette Leavy, an administrative assistant,
typed the forms and submitted the documents to Len Etlinger,
District Director of Grants and Contracts.
  A few days later, on August 20, Sharon Killebrew called
from the IDHS to ask Armster whether City Colleges planned
to submit its contract renewal package. Armster claims that
Killebrew told her that the package deadline had been
extended only to mid-July, and that City Colleges risked
losing funding if they did not submit the package soon.
Waite argues that there was no firm deadline, and that there
would have been no ramifications if the package had not
been submitted immediately. Regardless, Armster asked
Etlinger to send the package to the IDHS right away.
Etlinger found, however, that Leavy had made some mis-
takes, and so the two of them had to make corrections before
the documents could be sent. The IDHS received the package
on August 22, and City Colleges did not lose any funding.


B. Disciplinary Action
  When Waite returned to work after her vacation on
August 31, Armster presented her with a letter explaining
that a pre-disciplinary hearing had been scheduled for
September 7. The meeting’s stated purpose was to determine
whether Waite should be disciplined “up to and including
termination.” The letter explained that “[t]he Pre-Disciplinary
meeting concerns charges that [she] failed to perform [her]
duties with the renewal of the annual IDHS contract by
missing the contract renewal deadline of June 18, 2001. As
a result of [her] actions, the City Colleges of Chicago was
[sic] positioned to lose over $500,000 in grant funding.”
(Trial Tr. at 50-52) (emphasis in original).
 The hearing took place as scheduled, and Ramona Shaw,
Associate Vice Chancellor of Human Resources and Staff
Development, served as the hearing officer. Shaw heard tes-
Nos. 04-2403 & 04-2278                                     5

timony from both Waite and Armster regarding the cir-
cumstances surrounding the IDHS contract. Waite claims
that Armster lied when she said that she believed City
Colleges would lose the grant because of Waite’s failure to
submit it on time. At the conclusion of testimony, Shaw
stated that she would write a report and submit it to the
Chancellor. The report that she submitted in September
recommended that Waite be suspended without pay for
30 days because Shaw found that the charges against Waite
had been sustained. The Chancellor agreed, and Waite
served her suspension October 5 through November 3.
  After she returned to work, Waite filed a union grievance
regarding her suspension, and on November 29, she filed a
charge of discrimination with the EEOC. The basis for
Waite’s national origin discrimination claim arose at a meet-
ing about a month before Armster began the suspension
proceedings. This meeting was attended by two other depart-
ment employees who voiced complaints about Waite. Armster,
an African-American, then commented that she thought
Waite displayed a “plantation mentality.” Waite testified
that this remark was a reference to her national origin “be-
cause usually it was said that Jamaicans in particular and
Caribbean folks in general thought they were white and
treated African-Americans like slaves.” (Trial Tr. at 62).
  Various other disagreements between Armster and Waite
occurred during the next few months. On January 25, 2002,
Armster recommended that Waite be fired. The reasons
stated in the pre-disciplinary hearing letter were that Waite
had been insubordinate and had failed to complete several
specific tasks. Waite argued that these tasks were not her
responsibility, and that she did actually complete some of
the tasks. Nevertheless, she was terminated.
  The next year, Tanya Woods was responsible for submit-
ting the IDHS contract renewal forms. Woods is African-
American and was 35 years old at the time of the trial. For
6                                    Nos. 04-2403 & 04-2278

most of the time that Woods worked on the grant appli-
cation, she was a part-time employee. The fiscal year 2003
application materials did not contain a specific due date.
Woods was unfamiliar with the application process and asked
for assistance from the IDHS on several occasions. She was
not able to submit the application until October 9, 2002.
However, Woods was not disciplined for this arguably late
submission.


                        II. Analysis
A. Claims Relating to the Suspension
   City Colleges argues that the district court erred in denying
its motion for judgment as a matter of law on the suspen-
sion claims. See Fed. R. Civ. P. 50. We review the district
court’s decision de novo and examine all of the evidence in
the record to determine whether the evidence presented was
sufficient to support the jury’s verdict of national origin
discrimination. See Reeves v. Sanderson Plumbing Prods.,
Inc., 530 U.S. 133, 150 (2000); Millbrook v. IBP, Inc., 280
F.3d 1169, 1173 (7th Cir. 2002). “In so doing, however, the
court must draw all reasonable inferences in favor of the
nonmoving party, and it may not make credibility determi-
nations or weigh the evidence.” Reeves, 530 U.S. at 150. In
sum, we “will overturn a jury verdict for the plaintiff only
if we conclude that no rational jury could have found for the
plaintiff. . . .” Millbrook, 280 F.3d at 1173 (quotation
omitted). This is obviously a difficult standard to meet.
  In a sufficiency of the evidence challenge to a Title VII
discrimination action, we must give deference to the jury
verdict. “[O]nce a trial is complete and judgment rendered,
the burden-shifting framework of McDonnell Douglas falls
away: Post-trial we consider only whether the record sup-
ports the resolution of the ultimate question of intentional
discrimination.” Id. at 1174 (citation and quotation omitted).
The question we must answer, then, is not whether the rea-
Nos. 04-2403 & 04-2278                                     7

sons given for Waite’s suspension were pretextual, but
whether there was sufficient evidence to support the jury’s
findings that Waite was discriminated against because she
is Jamaican. In order to determine whether sufficient evi-
dence was presented, a number of factors should be consid-
ered; these factors include “the strength of the plaintiff’s
prima facie case, the probative value of the proof that the
employer’s explanation is false, and any other evidence that
supports the employer’s case and that properly may be
considered on a motion for judgment as a matter of law.”
Reeves, 530 U.S. at 148-49.
  We will first consider the strength of the prima facie case
for discrimination. Waite demonstrated that: (1) she was a
member of a protected class; (2) she was meeting her
employer’s legitimate job expectations; (3) she suffered an
adverse employment action; and (4) her employer treated
similarly situated employees outside of her class more favor-
ably. See Foster v. Arthur Anderson, LLP, 168 F.3d 1029,
1035 (7th Cir. 1999).
  Waite provided evidence that Tanya Woods, who was not
Jamaican, worked on the IDHS contract renewal package
for fiscal year 2003. Woods submitted the package so late
that funding was actually delayed, and yet she was not dis-
ciplined. Armster testified that she did not discipline Woods
because she was not as familiar with the renewal process as
Waite had been, and she was a part-time employee when she
began working on the contract. Armster also claimed that
Woods was in constant contact with the IDHS while she
was working her way through the application. Waite
responded that these reasons were not believable because
Woods had the prior contracts to use as examples, and the
information for the 2002 and 2003 contracts was surprisingly
similar; therefore, the delay could not be blamed on inexper-
ience. Also, Waite provided documents showing that Woods
did not communicate with the IDHS until after the renewal
package was submitted in October 2002.
8                                   Nos. 04-2403 & 04-2278

  Because evidence was presented which tended to show
that Armster’s reasons for treating Woods differently than
Waite were questionable, the jury was entitled to reject
Armster’s testimony. In fact, the district court found that it
was reasonable for the jury to disbelieve Armster’s testi-
mony because she was “less than candid,” “failed to explain
her actions satisfactorily,” and was not a “particularly good
witness.” (April 21, 2004 Tr. at 4).
   These credibility problems were also directly relevant to
the question of whether the jury was permitted to find that
Armster’s reasons for suspending Waite were pretextual.
Armster claimed that she recommended that Waite be disci-
plined because she “thought it was outrageous that [Waite]
would leave for vacation, this contract had not been done,
there was half a million dollars at stake, and that she would
send this document with vague instructions to our office by
way of her husband instructing [Armster] to complete this
or make sure that it is completed.” (Trial Tr. at 126). Waite
provided evidence at trial that Armster did not truly fear
losing funding from the IDHS. Armster admitted her belief
that if the IDHS received the application soon, there would
be no loss of funding. (Trial Tr. at 110). An IDHS repre-
sentative testified that she did not make any statements to
Armster that should have led Armster to believe that City
Colleges would lose the funding based on the late sub-
mission. (Trial Tr. at 145-46). Another representative testi-
fied that she only knew of one situation in which the IDHS
had rescinded a contract, and in that case the entire fiscal
year had almost passed and the renewal package had still
not been submitted. (Trial Tr. at 178-79).
  City Colleges points out that it is not enough for the jury
to disbelieve the explanation of the employer; “the factfinder
must believe the plaintiff’s explanation of intentional dis-
crimination.” Millbrook, 280 F.3d at 1174 (quoting Reeves,
530 U.S. at 148). It is true that the “plantation mentality”
statement is the only evidence in the record that points to
Nos. 04-2403 & 04-2278                                         9

discriminatory intent; but, in this case, it is sufficient. Waite
provided an explanation of what she believed this statement
meant. Armster did nothing to refute Waite’s analysis, al-
though she could have done so during her district court
testimony. Armster did, however, testify that one of the rea-
sons she recommended that Waite be disciplined was be-
cause she was outraged that Waite would ask her to finalize
the contract. Based on this evidence, the jury could have rea-
sonably concluded that Armster disciplined Waite because
Waite, a Jamaican, left work for Armster, an African-
American, to complete; Armster felt like Waite was treating
her like a slave and displaying the “plantation mentality” she
had accused Waite of exhibiting approximately one month
before. The jury was permitted to infer that this “plantation
mentality” remark was evidence of discriminatory animus.
   City Colleges next argues that Armster’s statement is not
evidence of discriminatory intent because Armster was not
a decision-maker in Waite’s suspension; Armster initiated
the disciplinary hearing, but Shaw made the decision to
suspend Waite. Shaw conducted a hearing in which there
was no mention of Waite’s national origin, and Shaw testi-
fied that she did not consider Waite’s national origin when
deciding whether Waite should be suspended. But, even if
Armster did not mention Waite’s national origin to Shaw,
Armster’s feelings about Jamaicans could have tainted her
assessment of Waite’s job performance. See Dey v. Colt
Constr. & Dev. Co., 28 F.3d 1446, 1459 (7th Cir. 1994). Thus,
even though there is no evidence that Shaw herself had a
discriminatory intent, Waite was able to show that Armster,
“an employee with discriminatory animus[,] provided fac-
tual information or other input that may have affected the
adverse employment action.” Id. (collecting sources). We
find that the “plantation mentality” remark is, therefore,
important evidence that was properly considered by the
jury.
10                                  Nos. 04-2403 & 04-2278

  The jury in this case considered all of the evidence and
determined that Waite was suspended because of illegal dis-
crimination based on her national origin. While this is not
the strongest case we have seen, we find that sufficient
evidence does support the jury’s verdict. The “plantation
mentality” remark, the meaning of which was not explained
by Armster, allowed the jury to conclude that Waite was
suspended because she is Jamaican.


B. Claims Relating to the Termination
  The district court granted summary judgment in favor of
City Colleges on Waite’s claims that she was terminated
from her job because of national origin discrimination, age
discrimination, or in retaliation for filing a discrimination
claim with the EEOC. We review a district court’s decision
to grant summary judgment de novo. See McDonald v. Vill.
of Winnetka, 371 F.3d 992, 1001 (7th Cir. 2004). We will
consider evidence in the light most favorable to the nonmov-
ing party. See Matsushita Elec. Indus. Co., Ltd. v. Zenith
Radio Corp., Ltd., 475 U.S. 574, 587 (1986). Summary
judgment is properly granted when “the pleadings, deposi-
tions, answers to interrogatories, and admissions on file,
together with the affidavits, if any, show that there is no
genuine issue as to any material fact and that the mov-
ing party is entitled to judgment as a matter of law.”
Fed. R. Civ. P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 317,
322 (1986). A dispute over material facts is genuine if “the
evidence is such that a reasonable jury could return a verdict
for the nonmoving party.” Anderson v. Liberty Lobby, Inc.,
477 U.S. 242, 248 (1986).
  The district court determined that Waite was terminated
because she was insubordinate; she declined Armster’s
request to help with an “in-kind” report, and she failed to
conduct food reviews to train her subordinates in spite of
being asked to do so by Armster. It is questionable whether
Waite was able to prove her prima facie case as to her ter-
Nos. 04-2403 & 04-2278                                    11

mination claims, but even assuming that she has established
a prima facie case of discrimination, we agree with the
district court’s determination that she failed to prove that
a genuine factual issue exists on the question of pretext.
  City Colleges argues that it fired Waite because she was
unresponsive and insubordinate to her supervisor, and be-
cause she failed to perform her job in a responsible manner.
It supports the claim with descriptions of two particular
situations: the preparation of the in-kind report and the
scheduling of the food reviews.
  Armster asked Waite to supervise and assist clerical staff
members who had been assigned to complete an in-kind
report which was necessary for a grant application. The
night before it was due, Armster requested that Waite make
corrections to the report. Waite responded that she would
be unable to work on the project that evening. The report
was submitted late, and City Colleges was placed in
violation of the grant agreement. Waite claimed that she was
not responsible for the report and tried to pass blame to her
subordinates and the accounting department. This explana-
tion does not excuse her refusal to follow the directives of
her supervisor, and it is not sufficient evidence which could
convince a reasonable jury that Waite’s insubordination was
not a true basis for her termination.
  The other incident leading to termination had to do with
food reviews. Armster asked Waite to schedule food reviews
within 10 days and to bring along two of her subordinates
when she carried out the reviews. These reviews were to
help train the staff members to conduct the reviews them-
selves in the future. Waite failed to schedule these reviews
within the 10-day window proposed by Armster. She then
argued that food reviews were not her responsibility, and
that Armster must have asked her to schedule them in order
to fabricate a reason to fire her. This unsubstantiated claim
is not enough to create a material issue of fact. See State
12                                  Nos. 04-2403 & 04-2278

Bank of St. Charles v. Camic, 712 F.2d 1140, 1145 (7th Cir.
1983) (stating that the claim was “pure speculation and
therefore raises no genuine issues of material fact that
would preclude summary judgment”). Again, we agree with
the district court’s conclusion that Waite “simply provides
no basis upon which a reasonable judge could doubt the ver-
acity of City Colleges’ account of the food review incident or
its assessment that Waite was unresponsive and insub-
ordinate to her supervisor.” Because Waite could not prove
that City Colleges’ proffered reasons for terminating her
were pretextual, summary judgment was properly granted
with respect to the claims arising from her termination.


                     III. Conclusion
  For the reasons discussed herein, we find that the district
court properly denied City Colleges’ motion for judgment as
a matter of law with respect to Waite’s national origin
discrimination claim; and we AFFIRM the judgment on the
jury’s verdict awarding Waite $15,000 on her national ori-
gin claim. We also AFFIRM the district court’s grant of
summary judgment in favor of City Colleges on Waite’s
termination claims.
Nos. 04-2403 & 04-2278                                13

A true Copy:
      Teste:

                      ________________________________
                      Clerk of the United States Court of
                        Appeals for the Seventh Circuit




                 USCA-02-C-0072—5-12-05